Case 13-18200-JNP         Doc 101      Filed 04/14/20 Entered 04/14/20 16:45:15          Desc Main
                                      Document      Page 1 of 1



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY

 Caption in Compliance with D.N.J. LBR 9004-1(b)

 John W. Hargrave, Chapter 7 Trustee
 117 Clements Bridge Road
 Barrington, New Jersey 08007
 856-547-6500



 In Re:                                                  Case No:      13-18200-JNP

 JOHN D. PEREIRA                                         Chapter:         7

                                                         Hearing Date: April 12, 2020

                                                         Judge:           Jerrold N. Poslusny Jr.




                                      STATUS CHANGE FORM

 Pursuant to D.N.J. LBR 9013-3, the undersigned notifies the court that the matter identified
 below has been:

                     □      Settled                 □    Withdrawn

 Matter: Status of TDR. Checks distributed to creditors on December 9th 2019. One check to
 a creditor has not been cashed. I have stopped payment on the check and will be turning over the
 money to the clerk as unclaimed funds. This process will take 4 to 6 weeks.




 Date: April 14, 2020                              /s/ John W. Hargrave
                                                   Signature
